ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
Melwood Horticultural Training Center, Inc.          )   ASBCA No. 60323
                                                     )
Under Contract No. W911S0-11-F-0040 et al.           )

APPEARANCE FOR THE APPELLANT:                            Raechel K. Kummer, Esq.
                                                          Morgan, Lewis & Bockius LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         MAJ Douglas A. Reisinger, JA,
                                                          Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. Pursuant to the parties' June 19, 2018
correspondence, which indicates that appellant stipulates to the dismissal with prejudice
of ASBCA No. 60323, the above-captioned appeal is hereby DISMISSED WITH
PREJUDICE.

       Dated: June 25, 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60323, Appeal ofMelwood
Horticultural Training Center, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            t